Name: Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 No L 151 /12 1 EN | Official Journal of the European Communities 1 . 7 . 95 COMMISSION REGULATION (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas certain special conditions previously applied to imports authorized under special arrangements should be applied to imports of New Zealand butter under the quota provided for in the Agreement in order to monitor their origin and destination ;Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1538/95 (2), and in particular Articles 13 (3) and 16 (4) thereof, Whereas tariff quotas under the minimum access arrange ­ ments are opened for unspecified countries ; whereas, in order to ensure correct and equitable management of the quotas, acceptance of licence applications should be subject to the lodging of a security greater than that required for normal imports and certain conditions should be laid down for the submission of licence appli ­ cations ; whereas the quotas should be spread out over the year and the procedure for the allocation of licences and their period of validity should be laid down ; whereas this type of management requires close cooperation between the Member States and the Commission : Whereas Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implemen ­ ting the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EC) No 1094/95 (4), has been repealed by Commission Regulation (EC) No 1466/95 0 with effect from 1 July 1995 ; whereas special rules must be laid down for the system of import licences for milk products and in particular the amount of the security to be lodged, the period of validity of licences and the operations not covered by the system ; Whereas, in the interests of clarity and efficiency, the Regulation should contain provisions on the import of milk products under tariff quotas opened pursuant to other international agreements and on the import of milk products under preferential quota arrangements ; whereas checks on the description of the products concerned and, where appropriate, on compliance with the quota may be made on the basis of the system of certificates issued by the exporter country ; Whereas the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations (here ­ inafter referred to as the 'Agreement') provides for certain tariff quotas for milk and milk products under the 'current access' and 'minimum access' arrangements ; whereas those quotas should be opened for an initial annual period ending on 30 June 1996 ; whereas rules should be laid down for the management of those quotas ; Whereas Commission Regulation (EEC) No 1767/82 (6), as last amended by Regulation (EC) No 1351 /95 (7), may therefore be repealed ; Whereas the special provisions of this Regulation are either supplementary to, or derogate from, the provisions of Regulation (EEC) No 3719/88 (8), as last amended by Regulation (EC) No 1 199/95 f);Whereas tariff quotas are opened under the current accessarrangements for specified countries ; whereas, in order to check that products imported under the quotas conform to the product description laid down and that the tariff quotas are complied with, use should be made of the arrangements currently in force under which certificates are issued on the responsibility of the exporter country ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 148, 1 . 7 . 1995, p. 17 . 3) OJ No L 272, 26. 9 . 1981 , p. 19 . (6) OJ No L 196, 5. 7. 1982, p. 1 . 0 OJ No L 131 , 15 . 6. 1995, p. 12. (8) OJ No L 331 , 2. 12. 1988 , p. 1 . (9 OJ No L 119, 30. 5. 1995, p. 4. (4) OJ No L 109, 16 . 5 . 1995, p . 31 . 0 OJ No L 144, 28 . 6 . 1995, p. 22. 1 . 7 . 95 | EN I Official Journal of the European Communities No L 151 / 13 HAS ADOPTED THIS REGULATION : TITLE II Tariff quota arrangements TITLE I General Arrangements Article 4 For the purposes of this Regulation, 'year import' means :  the calendar year for the arrangements referred to in Sections A and C,  the 12-month period beginning on 1 July for the arrangements referred to in Section B. Article 1 Imports into the Community of any of the products listed in Article 1 of Regulation (EEC) No 804/68 (hereinafter referred to as 'milk products') shall be subject to the presentation of an import licence. Notwithstanding the fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88, however, no import licence shall be required for operations involving not more than :  150 kilograms for products falling within CN codes 0405 and 0406, and  300 kilograms for other milk products. Section A Imports of milk products under tariff quotas referred to in the GATT/WTO Agreements opened for specified coun ­ tries of origin Article 5 This section shall apply to certain tariff quotas for milk products referred to in the Agreements concluded under the Uruguay Round of multilateral trade negotiations (hereinafter referred to as the 'Agreement') opened for specified countries of origin . Article 6 The tariff quotas referred to in Article 5 and the duties to be applied shall be as set out in Annex I. The quota for New Zealand butter for the period 1 July to 31 December 1995, however, shall be 38 334 tonnes. Article 2 The following special rules shall apply to import licences : 1 . The security referred to in Article 14 (2) of Regulation (EEC) No 3719/88 shall be ECU 10 per 100 kilograms net of product. 2 . The combined nomenclature product code shall be entered in Section 16 of both the import licence appli ­ cation and the licence itself. The licence shall be valid only for the product thus designated. 3 . The licence shall be valid from the day of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 until the end of the second month following. 4. The licence shall be issued on the working day following the day on which the application is submitted . Article 7 1 . An import licence for the products listed in Annex I at the rate of duty indicated shall only be issued on presentation of an IMA 1 certificate, or a copy thereof, fulfilling the conditions laid down in Title IV and shall bear the number of that certificate . 2. The period of validity of the IMA 1 certificate may not extend beyond 31 December of the year of issue . From 1 November of each year, however, certificates valid from the following 1 January may be issued for quantities covered by the quota for the year concerned. Article 3 Classification of cheeses falling within CN codes 0406 20 10, 0406 90 02 to 0406 90 06 and 0406 90 19 shall be subject to the presentation of an IMA 1 certificate fulfilling the conditions laid down in Title IV. CN code 0406 90 01 shall apply only to cheeses imported from third countries. Article 8 To be eligible for the import arrangements provided for in this section, on the import licence application and the import licence itself shall be entered : No L 151 / 14 f EN Official Journal of the European Communities 1 . 7 . 95  in Section 15, the product description in accordance with Annex I,  in Section 16, the subheading of the combined nomenclature preceded by 'ex',  in Section 20, one of the following : 2. For the purposes of monitoring the quantities of the tariff quota referred to in paragraph 1 , account shall be taken of all quantities for which import declarations have been accepted during the period concerned. 3 . Member States shall notify the Commission, by the end of each month, of the quantities of butter imported under the tariff quota referred to in paragraph 1 arriving in their country during the previous month and for which import declarations have been accepted.  VÃ ¡lido si va acompaÃ ±ado de un certificado IMA 1 [Reglamento (CE) n ° 1600/95],  Gyldig ledsaget af et certifikat IMA 1 (forordning (EF) nr. 1600/95),  Nur gÃ ¼ltig in Verbindung mit einer Bescheini ­ gung IMA 1 (Verordnung (EG) Nr. 1600/95),  ÃÃ Ã Ã Ã µÃ ¹ Ã µÃ ¬Ã ½ Ã Ã Ã ½Ã ¿Ã ´Ã µÃ Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ  Ã ­Ã ½Ã ± ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  ÃÃ Ã  1 [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1600/95],  Valid if accompanied by an IMA 1 certificate (Regulation (EC) No 1600/95), Article 10 1 . At all stages of marketing, New Zealand butter imported into the Community pursuant to this section shall bear an indication of its New Zealand origin . 2 . The blending of New Zealand butter with Commu ­ nity butter for direct consumption may only take place in the United Kingdom. Paragraph 1 shall apply to blending operations only up to the stage of packing in small packages . The United Kingdom shall inform the Commission of measures taken to that end.  Valable si accompagnÃ © dun certificat IMA 1 [rÃ ¨glement (CE) n0 1600/95],  Valido se accompagnato da un certificato IMA 1 [regolamento (CE) n . 1600/95],  Geldig wanneer vergezeld van een certificaat IMA 1 (Verordening (EG) nr. 1600/95),  Valido quando acompanhado de um certificado IMA 1 [Regulamento (CE) n ? 1600/95],  Voimassa vain IMA 1 -todistuksen kanssa [Asetus (EY) N:o 1600/95], Section B Imports of milk products under tariff quotas referred to in the GATT/WTO Agreements opened for unspecified countries of origin  Giltig endast med IMA 1 -intyget (FÃ ¶rordning (EG) nr 1600/95), and the number of the IMA 1 certificate,  in Sections 7 and 8 , the country of provenance and origin . Article 11 This section shall apply to tariff quotas for milk products referred to in the Agreement opened for unspecified countries of origin.The licence shall carry an obligation to import from the country of origin indicated . Article 9 Article 12 1 . The tariff quotas referred to in Article 11 and the duties to be applied shall be as set out in Annex II . 2. The quantities set out in Annex II for each year of import shall be divided into four equal parts for the three-month periods commencing on 1 July, 1 October, 1 January and 1 April of each year. 1 . The following special rules shall apply to the tariff quota for New Zealand butter referred to in Article 5 : (a) Notwithstanding Article 2 ( 1 ), the security shall be ECU 5 per 100 kilograms net of product. (b) Import licence applications may only be submitted in the United Kingdom. (c) The IMA 1 certificate referred to in Title IV shall indi ­ cate the date of manufacture of the butter concerned. Article 13 The following provisions shall apply to the import arrangements referred to in Article 11 : 1 . 7 . 95 I EN I Official Journal of the European Communities No L 151 / 15 (2) and for the first time during the first 10 days following the entry into force of this Regulation . 2. Licence applications shall only be accepted where the applicant declares in writing that he has not submitted, and undertakes not to submit, any other appli ­ cations under the import arrangements referred to in this section for the same period for products falling within the same code in the Member State in which the application is being submitted or in any other Member State ; in the event that an applicant submits more than one applica ­ tion for the same product, all applications from that applicant shall be invalid. (a) At the time import licence applications are submitted, applicants must prove to the satisfaction of the competent authorities of the Member State concerned that they have been trading in milk or milk products for at least for preceding 1 2 months . For applicants in the new Member States, trade with Member States of the Community as constituted on 31 December 1994 shall be considered to be trade with third countries . Retail establishments and restaurants selling their products to the final consumer shall , however, be excluded from these arrangements . (b) Licence applications and the licences themselves may show only one of the CN codes set out in Annex II ; the licence application must be for a minimum of 10 tonnes and a maximum of 25 % of the quantity of the product or products concerned available for each period referred to in Article 12 for which the licence application is submitted. (c) Section 8 of licence applications and licences shall show the country of origin ; licences shall carry an obligation to import from the country indicated . (d) Section 1 5 of licence applications shall give a detailed description of the product, in particular :  the raw material used,  the fat content by weight (kg) of the dry matter,  the water content by weight (kg) of the non-fatty matter,  the fat content by weight (kg) ; (e) Section 20 of licence applications and licences shall show one of the following : 3 . The Member States shall notify the Commission, on the third working day following the end of the applica ­ tion period, of applications submitted for each of the products listed in Annex II. Such notification shall comprise the list of applicants and the quantities applied for by CN code . All notifications, including notification of no applications, shall be made by telex or fax on the working day stipulated, in accordance with the specimen in Annex VIII where no application has been made and with the specimens in Annexes VIII and IX where appli ­ cations have been made. 4. The Commission shall decide as quickly as possible to what extent applications may be granted and shall inform the Member State of its decision. If the quantities for which licences have been applied for exceed the quan ­ tities available, the Commission may reduce the quantities applied for by a fixed percentage. If the total quantity applied for is less than the quantity available, the Commission shall calculate the remaining quantity which shall be added to that available for the following period.  Reglamento (CE) n ° 1 600/95, articulo 12,  Forordning (EF) nr. 1600/95, artikel 12,  Verordnung (EG) Nr. 1600/95, Artikel 12,  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1600/95, Ã ¬Ã Ã ¸Ã Ã ¿ 12,  Article 12 of Regulation (EC) No 1600/95,  RÃ ¨glement (CE) n0 1600/95, article 12,  Regolamento (CE) n . 1600/95, articolo 12, 5. If the percentage referred to in paragraph 4 xs more than 20 %, applicants may withdraw their applications. In such cases, they shall notify the competent authority within three days of publication of the decision, where ­ upon their security shall immediately be released. The competent authority shall notify the Commission, within four days of publication of the decision, of the quantities for which applications have been withdrawn and for which the security referred to in Article 16 has been released.  Verordening (EG) nr. 1600/95, artikel 12,  Regulamento (CE) n? 1600/95, artigo 12?,  Asetus (EY) N:o 1600/95, artikla 12,  FÃ ¶rordning (EG) nr 1600/95, artikel 12. (f) Section 24 of the licence shall show the rate of duty applicable . Article 15 Article 14 1 . Licence applications may only be submitted during the first 10 days of each period referred to in Article 12 The period of validity of licences may not extend beyond 30 June following the date of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 . No L 151 / 16 Official Journal of the European Communities 1 . 7. 95 Import licences issued pursuant to this section may only be transferred to the natural or legal persons referred to in Article 13 (a). Article 16 Notwithstanding Article 2 ( 1 ), the security shall be ECU 35 per 100 kilograms net of product. Article 17 Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity imported pursuant to this section may not exceed that shown in Sections 17 and 18 of the import licence . To that end, the figure '0' shall be entered in Section 19 of the licence . fulfilling the conditions laid down in Title IV and shall bear the number of that certificate. 2 . The first subparagraph of Article 7 (2) shall apply. Article 23 The certificate referred to in Article 22, on which the free-at-frontier price must be shown, shall be regarded as valid during the period between the issue of the certificate and the release of the product into free circulation in the Community even where the free-at-frontier value to be observed has altered, provided that : (a) the free-at-frontier price shown on the certificate is not less than the free-at-frontier value applicable on the date of issue ; and (b) the certificate was issued less than a month before the change in the free-at-frontier value . TITLE IV Section C Imports of milk products under tariff quotas referred to in other international agreements Article 18 This section shall apply to imports of milk products from Norway under the EEA Agreement. Article 19 1 . The products referred to in Article 1 8 and the duties applicable shall be as set out in Annex III. 2. Articles 7 and 8 shall apply. TITLE III Non-quota preferential import arrangements Rules applicable to IMA 1 certificates Article 24 The IMA 1 certificate shall be drawn up according to the specimen in Annex V in accordance with the conditions laid down in this section and must be presented on import. Article 25 1 . The dimensions of the form referred to in Article 22 shall be 210 x 297 mm. The paper used shall weigh at least 40 g/m2 and shall be white in colour. 2. The forms shall be printed and completed in an official Community language ; they may in addition be printed and completed in an official language of the exporter country. 3 . The form shall be completed on a single occasion, either in typescript or in manuscript. Block letters shall be used if the form is completed in manuscript. 4. Each certificate shall bear a serial number allocated by the issuing agency. Article 26 1 . A separate certificate must be drawn up for each type of product referred to in Annexes I, III and IV and for each form of presentation thereof. 2 . The certificate must contain, in respect of each type and each form of presentation, the particulars set out in Annex VI. Article 20 This Title shall apply to certain milk products imported from third countries under special agreements concluded between those countries and the Community, or under autonomous concessions, at reduced duties without restriction . Article 21 The milk products referred to in Article 20 and the duties applicable shall be as set out in Annex IV. Article 22 1 . An import licence for the products listed in Annex IV at the rate of duty indicated shall only be issued on presentation of an IMA 1 certificate , or a copy thereof, 1 . 7 . 95 I EN | Official Journal of the European Communities No L 151 /17 when an issuing agency fails to fulfil one of the obliga ­ tions it has undertaken. Article 29 Member States shall take the measures necessary to check that the system of certificates established by this Title is operating correctly. Except in the case of unforeseeable circumstances or force majeure, the original of the certificate shall be presented, along with the products to which it relates, to the customs authorities of the importer Member State before the end of the second month following issue of the certificate . Article 27 1 . The period of validity of the certificate shall be the same as that of the import licence referred to in Article 2 (3 ­ TITLE V General provisions Article 30 The provisions of Title I shall apply to import licences issued under the arrangements laid down in Titles II and III except where otherwise stated. Article 31 Regulation (EEC) No 1767/82 is hereby repealed and all references made to that Regulation shall be understood as being made to this Regulation . Article 32 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. 2. The certificate shall be valid only if duly completed and authenticated by an issuing agency listed in Annex VII . 3 . The certificate shall be regarded as duly authenti ­ cated where it shows the date and place of issue, is stamped by the issuing agency and bears the signature or signatures of the person or persons authorized to sign it. Article 28 1 . An issuing agency may be listed in Annex VII only if : (a) it is recognized as such by the exporter country ; (b) it undertakes to verify the particulars set out in the certificates ; (c) it undertakes to supply the Commission and the Member States, upon request, with any information that may be required to assess the particulars set out in the certificates. 2 . Annex VII shall be revised when the condition referred to in paragraph 1 (a) is no longer fulfilled or This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission Mo L 151 / 18 I EN | Official Journal of the European Communities 1 . 7. 95 ANNEX I TARIFF QUOTAS PURSUANT TO THE GATT/WTO AGREEMENTS SPECIFIED BY COUNTRY OF ORIGIN (Calendar year) Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Quota quantity in tonnes (Annual) Import duty in ecus per 100 kg net weight Rules for completing certificates 28 ex 0405 00 1 1 Butter, at least six weeks old, of a fat New Zealand 76 667 86,88 see Article 9 ex 0405 00 19 content by weight of not less than 80 % but less than 82 %, manufactured directly from milk or cream 33 0406 90 01 Cheese for processing (') New Zealand 3 000 17,06 see Annex VI Australia 500 17,06 (G) and (H) 35 ex 0406 90 21 Whole Cheddar cheeses (of the New Zealand 6 500 17,06 see Annex VI conventional flat cylindrical shape Australia 2 500 17,06 (F) of a net weight of not less than 33 kg but not more than 44 kg and cheeses in cubic blocks or in parallelepiped shape, of a net weight of 10 kg or more) of a fat content of 50 % or more by weight in the dry matter, matured for at least three months 36 ex 0406 90 21 Cheddar made from unpasteurized Canada 2 750 13,75 see Annex VI milk, of a fat content of 50 % or (E) more, by weight, in the dry matter, matured for at least nine months, of a free-at-frontier value (2) per 1 00 kg net, of not less than :  ECU 334,20 in standard whole sizes  ECU 354,83 for cheeses of a net weight of not less than 500 g  ECU 368,58 for cheeses of a weight less than 500 g The expression 'standard whole sizes ' shall be taken to apply to cheeses of the :  Conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg  Cubic block shape or parallelepiped shape, of a net weight of 10 kg or more (') Monitoring utilization for this particular purpose will be done by applying the Community provisions laid down on the subject. (2) ' Free-at-frontier value ' means the free-at-frontier price or fob price in the country of export, plus an amount, where appropriate, for delivery and insurance costs to the customs territory of the Community. 1 . 7 . 95 | EN | Official Journal of the European Communities No L 151 /19 ANNEX II TARIFF QUOTAS PURSUANT TO GATT/WTO AGREEMENTS, NOT SPECIFIED BY COUNTRY OF ORIGIN (GATT/WTO year) Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Quota quantity in tonnes Import duty in ecus per 100 kg net weightl || Annual Quarterly 27 0402 10 19 Skimmed milk powder all third 41 000 10 250,00 47,50 countries 29 0406 10 20 Pizza cheese, frozen, cut into pieces each weighing not all third 811 202,75 13,00 0406 1 0 80 more than 1 g, in containers of 5 kg or more, of a countries water content, by weight, of 52 % and a fat content, by weight, of 38 % or more 30 ex 0406 30 10 Processed Emmentaler all third 4 000 1 000,00 71,90 countries 0406 90 07 Emmentaler 85,80 0406 90 12 31 ex 0406 30 10 Processed Gruyere all third 1 000 250,00 71,90 countries 0406 90 08 Gruyere, Sbrinz 85,80 0406 90 14 32 0406 90 01 Cheese for processing (') all third 4 000 1 000,00 83,50 countries 34 0406 90 21 Cheddar all third 3 000 750,00 21,00 countries 37 ex 0406 10 20 Fresh (unripened or uncured) cheese including whey all third 5 189 1 297,25 92,60 ex 0406 10 80 cheese, and curd, other than pizza cheese of order No countries 106,40 29 0406 20 90 Other grated or powdered cheese 94,10 0406 30 31 Other processed cheese 69,00 0406 30 39 71,90 0406 30 90 102,90 0406 40 10 Blue-veined cheese 70,40 0406 40 50 0406 40 90 0406 90 09 Bergkase and Appenzell 85,80 0406 90 16 0406 90 18 Fromage fribourgeois, Vacherin Mont d'Or and Tete 75,50 de Moine 0406 90 23 Edam 0406 90 25 Tilsit 0406 90 27 Butterkase 0406 90 29 Kashkaval 0406 90 31 Feta, of sheep's milk or buffalo milk 0406 90 33 Feta, other 0406 90 35 Kefalo-Tyri 0406 90 37 Finlandia 0406 90 39 Jarlsberg 0406 90 50 Cheese of sheep's milk or buffalo milk No L 151 /20 1 EN 1 Official Journal of the European Communities 1 . 7 . 95 Order number in Annex 7 to the combined nomenclature CN code Description Country of origin Quota quantity in tonnes Import duty in ecus per 100 kg net weightAnnual Quarterly 0406 90 61 Grana Padano, Parmigiano Reggiano 94,10 0406 90 63 Fiore Sardo, Pecorino 0406 90 69 Other 0406 90 73 Provolone 75,50 0406 90 75 Asiago, Caciocavallo , Montasio, Ragusano 0406 90 76 Danbo, Fontal, Fontina, Fynbo, Havarti, Maribo, Samsoe 0406 90 78 Gouda 0406 90 79 Esrom, Italico, Kemhem, Saint-Nectaire, Saint-Paulin, Taleggio 0406 90 81 Cantal , Cheshire , Wensleydale , Lancashire, Double Gloucester, Blarney, Colby, Monterey 0406 90 82 Camembert 0406 90 84 Brie 0406 90 85 Kefalograviera, Kasseri 0406 90 86 Exceeding 47 % but not exceeding 52 % 0406 90 87 Exceeding 52 % but not exceeding 62 % 0406 90 88 Exceeding 62 % but not exceeding 72 % 0406 90 93 Exceeding 72 % 92,60 0406 90 99 Other 106,40 (') Monitoring utilization for this particular purpose will be done by applying the Community provisions laid down on the subject. Official Journal of the European Communities No L 151 /211 . 7. 95 1 EN | ANNEX III TARIFF QUOTAS PURSUANT TO OTHER INTERNATIONAL AGREEMENTS (Calendar year) Order number CN code Description Country of origin Quota quantity in tonnes (Annual) Import duty in ecus per 100 kg net weight Rules for completing certificates 12 ex 0406 90 39  Jarlsberg, of a minimum fat Norway 2 200 66,41 see Annex VI ex 0406 90 86 content of 45 % by weight in L ex 0406 90 87 the dry matter, and of a ex 0406 90 88 minimum dry matter content of 56 % , matured for at least three months :  Whole with rind, from 8 to 12 kg  In rectangular blocks of a net weight not exceeding 7 kg (')  In pieces packed in vacuum or in inert gas , of a net weight of not less than 1 50 g and not exceeding 1 kg (')  Ridder, of a minimum fat content of 60 % by weight in the dry matter and matured for at least four weeks :  Whole with rind, from 1 to 2 kg  In pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of not less than 150 g (') (') The concession applies to rectangular blocks or pieces packed in vacuum or inert gas provided that the packaging of such goods bears at least the following particulars :  the name of the cheese,  the fat content by weight in the dry matter,  the packer responsible,  the country of origin of the cheeses . No L 151 /22 1 EN | Official Journal of the European Communities 1 . 7 . 95 ANNEX IV NON-QUOTA PREFERENTIAL IMPORT ARRANGEMENTS Order No CN code Description Country of origin Import duty in ecus per 100 kg net weight Rules for completing certificates 1 0402 29 1 1 Special milk for infants ('), in hermetically sealed Switzerland 43,80 See Annex VI (A) ex 0404 90 53 containers of a net content not exceeding a 500 g, of a ex 0404 90 93 fat content by weight exceeding 10% and not exceeding 27 % 2 0406 20 10 Glaris herb cheese (known as Schabziger) produced Switzerland 6% of the See Annex VI (C) 0406 90 19 from skimmed milk with the addition of finely customs value ground herbs 3 ex 0406 90 18 Fromage Fribourgeois , Vacherin Mont d'Or and Tete Switzerland 19,32 See Annex VI (B) de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 18 days in the case of Vacherin Mont d'Or and at least two months in the case of Fromage Fribourgeois :  Whole cheese with rind (2) (a), of a free-at-frontier value (3) of not less than ECU 401,85 and less than ECU 430,62 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of at least 1 kg and less than 5 kg and of a free-at-frontier value (3) of not less than ECU 430,62 and less than ECU 459,39 per 100 kg net weight 4 ex 0406 90 07 Emmental , Gruyere, Sbrinz and Appenzell, of a Switzerland 9,66 See Annex VI (B) ex 0406 90 08 minimum fat content of 45 % by weight in the dry ex 0406 90 09 matter, matured for at least three months : ex 0406 90 1 8 n . ... ¢ , , , . .  Pieces with rind packed in vacuum or m inert gas (4), of a net weight of not more than 450 g and a free-at-frontier value (3) of not less than ECU 49,67 per 100 kg net weight  Fromage Fribourgeois, Vacherin Mont d'Or and Tete de Moine, of a minimum fat content of 45 % by weight in the dry matter, matured for at least 1 8 days in the case of Vachering Mont d'Or and at least two months in hte case of Fromage Fribourgeois :  Whole cheeses with rind (2) (a), of a free-at-frontier value (3) of not less than ECU 430,62 per 1 00 kg net weight  Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg and a free-at-frontier value (3) of not less than ECU 459,39 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), of a net weight of not more than 450 g and a free-at-frontier value (3) of not less than ECU 499,67 per 100 kg net weight 1 . 7 . 95 rwi Official Journal of the European Communities No L 151 /23 Order No CN code Description Country of origin Import duty in ecus per 100 kg net weight Rules for completing certificates 5 ex 0406 30 10 Processed cheese, not grated or powdered, in the Switzerland 43,80 See Annex VI (D) blending of which only Emmental , Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale (*) ; of a free-at-frontier value (3) of not less than ECU 289,14 per 100 kg net weight and of a fat content not exceeding 56 % by weight in the dry matter 6 ex 0406 90 25 Tilsit, of a fat content not exceeding 48 % by weight Romania 81,76 See Annex VI (I) in the dry matter Switzerland 7 ex 0406 90 25 Tilsit, of a fat content exceeding 48 % by weight in Romania 110,96 See Annex VI (I) the dry matter Switzerland 8 ex 0406 90 29 Kashkaval, made exclusively from sheep's milk, Bulgaria 67,19 See Annex VI (J) matured for at least two months, of a minimum fat ^ content of 45 % in the dry matter and a minimum dry matter content of 58 %, in whole cheeses not Hungary exceeding 1 0 kg, whether wrapped in plastic or not Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia 9 0406 90 31 Cheeses made exclusively from sheep's milk or Bulgaria 67,19 See Annex VI (K) 0406 90 50 buffalo milk, in containers containing brine, or in ^ sheepskin or goatskin bottles Hungary Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia 10 ex 0406 90 86 Tulum Peyniri, made from sheep's milk or buffalo Turkey 67,19 See Annex VI (K) ex 0406 90 87 milk, in individual plastic packings of a content not ex 0406 90 88 exceeding 10 kg 1 1 ex 0406 90 50 Halloumi Cyprus 27,63 See Annex VI (K) ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 No L 151 /24 fENI Official Journal of the European Communities 1 . 7. 95 (') 'Special milk for infants means products free from pathogenic germs and which have fewer than 10 000 revivifiable aerobic bacteria and fewer than two coliform bacteria per gram. (2) (a) 'Whole cheeses, with rind ' means whole cheeses of the following net weights :  Emmental :  Gruyere :  Sbrinz :  Bergkase :  Appenzell :  Fromage Fribourgeois : not less than 60 kg but not more than 130 kg inclusive, not less than 20 kg but not more than 45 inclusive, not less than 20 kg but not more than 50 kg inclusive, not less than 20 kg but not more than 60 kg inclusive, not less than 6 kg but not more than 8 kg inclusive, not less than 6 kg but not more than 10 kg inclusive, not less than 0,700 kg but not more than 4 kg inclusive,  Tete de moine :  Vacherin Mont d Or : not less than 0,400 kg but not more than 3 kg inclusive. For the purposes of these provisions, 'rind* is defined as follows : The rind of such cheeses is the outer layer formed from the cheese itself, having a distincdy more solid consistency and a distinctly darker colour'. (b) "Whole Cheddar cheeses' means :  whole cheeses of a net weight of not less than 33 kg but not more than 44 kg inclusive,  cubic blocks or parallelepipeds of cheese of a net weight of not less than 10 kg. (3) 'Free-at-frontier value' means the free-at frontier price or fob price in the country of export, plus an amount, where appropriate, for delivery and insurance costs to the customs territory of the Community. (*) The concession applies to rectangular blocks or pieces packed in vacuum or in inert gas provided that the packaging of such goods bears at least the following particulars :  the name of the cheese,  the fat content by weight in the dry matter,  the packer responsible,  the country of origin of the cheese. 0 'Put up for retail sale' means cheese put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. ANNEX V CERTIFICATE IMA 1 1 . Seller 2 . Serial No of issue 3 . Buyer 4 . Number and date of invoice 5 . Country of origin 6. Member State of destination IMPORTANT A. A separate certificate must be made out for each form of presentation of each product. B. The certificate must be in an official language of the European Community. It may also contain a translation into the official language or one official language of the exporting country . C. The certificate must be made out in accordance with the Community provisions in force . D. The original , and where appropriate, a copy of the certificate must be presented to the customs office in the Community at the time when the product is being put into free circulation . 7 . Marks , numbers , number and kind of packages ; detailed description of product and particulars of its form of presentation 8. Gross weight (kg) 9. Net weight (kg) 10 . Raw material used 11 . Fat content by weight (kg) referred to dry matter 12 . Water content by weight (kg ) in non-fat matter 13 . Fat content by weight (kg) 14 . Ripening period 15 . Community free-at-frontier price per 100 kg net weight ( in ECU ) equal to or more than : 16 . Observations (a) tariff quota ( 1 ) ( b) intended for processing (1 ) 17 . IT IS HEREBY CERTIFIED  that the particulars set out above are accurate and comply with the Community provisions in force,  that for the products described above no discount, refund , or any other rebate will be granted to the buyer which may lead to the product in question having a value less than the minimum import value fixed for such product (2). Place18 . Issuing agency (Signature and stamp of issuing agency) (') Delete where not applicable. (2 ) This clause is deleted for cheeses of sheep's or buffalo milk , for Glaris , Tilsit and Butterkase and for special milk for infants. No L 151 /26 1EN1 Official Journal of the European Communities 1 . 7. 95 ANNEX VI RULES FOE COMPLETING CERTIFICATES The following must be completed, in addition to boxes 1 to 6, 9 , 17 and 18 of the IMA 1 certificate : A. As regards special milk for infants falling within subheadings 0402 29 1 1 , ex 0404 90 53 and 0404 90 93 of the combined nomenclature No 1 in Annex IV : 1 . Box 7 by specifying 'special milk for infants which is free from toxigenic or pathogenic germs and contains per gram less than 10 000 revivifiable aerobic bacteria and less than two coliform bacteria' ; 2. Box 10 by specifying 'exclusively home-produced cows' milk'; 3 . Box 13 by specifying 'exceeding 10 % but not exceeding 27%'. B. As regards Emmentaler, Gruyere, Sbrinz, Bergkase, Appenzell, Vacherin Mont d'Or, Fromage Fribour ­ geois or Tete de Moine cheese falling within subheadings ex 0406 90 02, ex 0406 90 03, ex 0406 90 04, ex 0406 90 05, ex 0406 90 06, ex 0406 90 07, ex 0406 90 08 , ex 0406 90 09 and 0406 90 18 of the combined nomenclature Nos 3 and 4 in Annex IV : 1 . Box 7 by specifying, as appropriate . 'Emmentaler cheese', 'Gruyere cheese', 'Sbrinz cheese', 'Bergkase cheese', 'Appenzell cheese', 'Fromage Fribourgeois ', 'Vacherin Mont d'Or', or 'Tete de Moine cheese' and as appropriate :  'in whole cheese , with rind',  ' in pieces packed in vacuum or in inert gas, with rind on at least on side, and of a weight of not less than 1 kg but less than 5 kg',  ' in pieces packed in vdcuum or in inert gas, with rind on at least one side, and of a net weight of not less than 1 kg',  ' in pieces packed in vacuum or in inert gas , of a net weight not exceeding 450 g' ; 2. Box 1 0 by specifying 'exclusively home-produced cows* milk' ; 3 . Box 1 1 by specifying 'at least 45 % '. C. As regards Glarus herb cheese (known as Schabziger) falling within subheading 0406 20 10 and 0406 90 19 of the combined nomenclature (No 2 in Annex IV): 1 . Box 7 by specifying 'Glarus cheese (known as Schabziger)' ; 2. Box 10 by specifying 'exclusively home-produced skimmed-milk with finely-ground herbs added'. D. As regards the processed cheeses listed under No 5 in Annex IV falling within subheading ex 0406 30 10 of the combined nomenclature : 1 . Box 7 by specifying 'processed cheese, put up in immediate packaging of a weight not exceeding 1 kg containing portions or slices each weighing not more than 100 g' ; 2. Box 10 by specifying 'exclusively home-produced Emmentaler, Gruyere, and Appenzell and possibly, as an addition, Glarus herb cheese (known as Schabziger)' for products originating in Switzerland ; 3 . Box 1 1 by specifying 'not more than 56 %.' 4. Box 15. E. As regards Cheddar listed under No 36 in Annex I and falling within subheading ex 0406 90 21 of the combined nomenclature : 1 . Box 7 by specifying, as appropriate :  'whole Cheddar cheeses',  'Cheddar cheese in forms other than whole cheeses, of a net weight of not less than 500 g ,  'Cheddar cheese in forms other than whole cheeses, of a net weight of less than 500 g ; 1 . 7 . 95 Official Journal of the European Communities No L 151 /27 2. Box 10 by specifying 'exclusively pasteurized home-produced cows milk ; 3 . Box 1 1 by specifying 'at least 50 % ' ; 4. Box 14 by specifying 'at least nine months* ; 5 . Boxes 15 and 16 by specifying the period for which the quota is valid. F. As regards Cheddar cheeses listed under No 35 Annex I and falling within subheading ex 0406 90 21 of the combined nomenclature ; 1 . Box 7 by specifying 'whole Cheddar cheeses' ; 2. Box 10 by specifying 'exclusively home-produced cows' milk' ; 3 . Box 1 1 by specifying 'at least 50 %' ; 4 . Box 14 by specifying 'at least three months' ; 5. Box 16 by specifying the period for which the quota is valid. G. As regards Cheddar cheese intended for processing as listed under No 33 in Annex I and falling within subheading 0406 90 01 of the combined nomenclature : 1 . Box 7 by specifying 'whole Cheddar cheeses' ; 2. Box 10 by specifying 'exclusively home-produced cows' milk'; 3 . Box 16 by specifying the period for which the quota is valid. H. As regards cheese other than Cheddar, intended for processing, as listed under No 33 in Annex I and falling within subheading 0406 90 01 of the combined nomenclature : 1 . Box 7 by specifying 'exclusively home-produced cows' milk' ; 2. Box 16 by specifying the period for which the quota is valid. I. As regards Tilsit listed under Nos 6 and 7 in Annex IV and falling within subheading ex 0406 90 25 of the combined nomenclature : 1 . Box 7 by specifying 'Tilsit cheese' ; 2. Box 10 by specifying 'exclusively home-produced cows' milk'; 3 . Boxes 11 and 12. J. As regards Kashkaval cheeses listed under No 8 in Annex IV and falling within subheading 0406 90 29 of the combined nomenclature : 1 . Box 7 by specifying 'Kashkaval cheese', made from sheep's milk, matured for at least two months, of a minimum dry matter content of 58 % , in whole cheeses not exceeding 10 kg net, whether wrapped in plastic or not ; 2. Box 10 by specifying 'exclusively home-produced sheep's milk' ; 3 . Box 1 1 . K. As regards cheeses of sheep's milk or buffalo milk in containers containing brine, or in sheepskin or goatskin bottles, Tulum Peynin' cheese and 'Halloumi' cheese listed under Nos 9, 10 and 11 , in Annex IV and covered by CN codes 0406 90 31 , 0406 90 50, ex 0406 90 86 ; ex 0406 90 87 and ex 0406 90 88 : 1 . Box 7 by specifying, as appropriate, 'cheese of sheep's milk' or 'cheese of buffalo milk' and 'in contai ­ ners containing brine' or 'in sheepskin or goatskin bottles' or, in the case of Tulum Peynin' cheese, 'in individual plastic packages of a net content not exceeding 10 kilograms' ; 'Halloumi' cheese is to be presented in individual plastic packages of a net content not exceeding 1 kilogram or in metal or plastic containers of a net content not exceeding 1 2 kilograms ; 2. Box 10 by specifying, as appropriate, 'exclusively home-produced sheep's milk' or 'exclusively home ­ produced buffalo milk' or, in the case of 'Halloumi' cheese, 'home-produced milk' ; 3 . Boxes 11 and 12. No L 151 /28 EN Official Journal of the European Communities 1 . 7. 95 L. As regards Jarlsberg and Ridder cheeses listed under No 12 in Annex III and falling within subheadings 0406 90 39, ex 0406 90 86 ex 0406 90 87 and ex 0406 90 88 of the combined nomenclature : 1 . Box 7 by specifying either 'Jarlsberg cheese' and as appropriate :  'Whole cheeses with rind with a net weight of 8 to 12 kg inclusive',  'Rectangular blocks with a net weight of not more than 7 kg',  'Pieces packed in vacuum of in inert gas, with a net weight of at least 150 g and not more than 1 kg', or 'Ridder cheese', and as appropriate :  'Whole cheeses with rind of 1 kg to 2 kg', or  'Pieces packed in vacuum or in inert gas, with rind on at least one side, with a net weight of at least 150 g' ; 2. Box 1 1 by specifying as appropriate 'at least 45 % ' or 'at least 60 % ' ; 3 . Box 14 by specifying as appropriate 'at least three months' or 'at least four months'. 1 . 7 . 95 I EN I Official Journal of the European Communities No L 151 /29 ANNEX VII ISSUING AGENCIES Third country CN codeand description of goods Issuing agency Name Location Australia 0406 90 01 Cheddar and other cheese Department of Primary Industry Canberra for processing 0406 90 21 Cheddar Bulgaria ex 0406 90 29 Kashkaval Bulgarkontrola Sofia 0406 90 31 Cheeses of sheep's milk or 0406 90 50 buffalo milk Canada 0406 90 21 Cheddar Canadian Dairy Commission Ottawa Commission canadienne du lait Cyprus ex 0406 90 29 Kashkaval Ministery of Commerce and Industry Nicosia 0406 90 31 Cheeses of sheep's milk or ex 0406 90 50 and buffalo milk ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Hungary ex 0406 90 29 Kashkaval TejtermÃ ©kek Magyar Allami Budapest 0406 90 31 Cheeses of sheep's milk or llenÃ ¶rzÃ ¶ Allomasa 0406 90 50 buffalo milk Israel ex 0406 90 29 Kashkaval Ministry of Industry and Trade Jerusalem 0406 90 31 Cheeses of sheep's milk or Food Division 0406 90 50 buffalo milk Norway 0406 30 Processed cheese O. Kavli Bergen 0406 90 39 Jarlsberg Norske Meierier Oslo ex 0406 90 86 Ridder ex 0406 90 87 ex 0406 90 88 New Zealand 0405 00 1 1 Butter New Zealand Dairy Board Wellington 0405 00 19 Butter 0406 90 01 Cheddar and other cheeses for processing 0406 90 21 Cheddar Romania 0406 90 25 Tilsit Organisatia de control al marfurilor Bucharest ex 0406 90 29 Kashkaval 'Romcontrol' 0406 90 31 Cheeses of sheep's milk or 0406 90 50 buffalo milk Switzerland 0402 29 1 1 Special milk for infants Office federal de l'agriculture du dÃ ©par- Berne ex 0404 90 53 lactantes tement federal de l'Ã ©conomie publique ex 0404 90 93 ex 0406 90 02 Appenzell Office commercial pour le fromage Saint-Gallen ex 0406 90 03 d'Appenzell ex 0406 90 04 ex 0406 90 05 Emmental, Union suisse du commerce de fromage Berne ex 0406 90 06 Gruyere, Sbrinz SA ex 0406 90 07 ex 0406 90 08 ex 0406 90 09 No L 151 /30 I EN I Official Journal of the European Communities 1 . 7 . 95 Third country CN code Issuing agency and description ot goods Name Location ex 0406 90 18 Fromage Fribourgeois, Vacherin Mont d'Or, TÃ ªte le Moine SociÃ ©tÃ © suisse des fabricants de fromages Ã pÃ ¢te molle et mi-dure SFPM Berne 0406 20 10 0406 90 19 Glarus herb cheese Chambre de commerce glaronaise et SociÃ ©tÃ © suisse des fabricants de fromages aux herbes Ã r.l. Glarus 0406 30 Processed cheese Union suisse du commerce de fromage SA Berne 04069025 Tilsit Centrale suisse du commerce du Tilsit and Office fÃ ©dÃ ©ral de l'agriculture du dÃ ©par ­ tement fÃ ©dÃ ©ral de l'Ã ©conomie publique Weinfelden Berne Turkey ex 0406 90 29 ex 0406 90 31 ex 0406 90 50 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Kashkaval Cheeses of sheep's milk or buffalo milk Tulum Peyniri ' T. C. Tarim Bakanligi Veterinary services of the Tarim Bankanligi, at various locations in Turkey Yugoslavia ex 0406 90 29 0406 90 31 0406 90 50 Kashkaval Cheeses of sheep's milk or buffalo milk 1 . 7 . 95 [ EN Official Journal of the European Communities No L 151 /31 ANNEX VIII APPLICATION OF ARTICLE 4 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS APPLICATIONS FOR IMPORT LICENCES AT REDUCED DUTIES . . . THREE-MONTH PERIOD Date : Member State : Commission Regulation (EC) No 1600/95 Consigner : Contact : Telephone : I Fax : Number of pages : Serial numbers of applications : Total quantity applied for (tonnes) : No L 151 /32 I EN I Official Journal of the European Communities 1 . 7 . 95 ANNEX IX APPLICATION OF ARTICLE 14 (Page / ) COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/1  MILK AND MILK PRODUCTS APPLICATIONS FOR IMPORT LICENCES AT REDUCED DUTIES . . . THREE-MONTH PERIOD Serial number : Member State : CN code No Applicant (name and address) Quantity(tonnes) Country of origin Total (tonnes) by serial number S U M M A R Y T A B L E S C N co de Pr od uc t de sc rip tio n C o m b in ed no m en cl at ur e Ra te s of im po rt du ty EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l (") Re du ce d f") A nn ex I A nn ex II A nn ex II I A nn ex IV 1 - 7. 95 | EN [ Official Journal of the European Communities No L 151 /33 04 01 M ilk an d cr ea m , no t co nc en tra te d no r co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r: 04 01 10  Of a fat co nt en t, by w ei gh t, no t ex ce ed in g 1 % : 04 01 10 10   In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g tw o lit re s 20 ,2 04 01 10 90 O th er 18 ,9 04 01 20  O f a fat co nt en t, by w ei gh t, ex ce ed in g 1% bu t no t ex ce ed in g 6 % :   N ot ex ce ed in g 3 % : 04 01 20 11    In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g tw o lit re s 27 ,6 04 01 20 19 O th er 26 ,3   Ex ce ed in g 3 % : 04 01 20 91    In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g tw o lit re s 33 ,3 04 01 20 99 O th er 32 ,0 04 01 30  O f a fat co nt en t, by w ei gh t, ex ce ed in g 6 % :   N ot ex ce ed in g 21 % : 04 01 30 11    In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g tw o lit re s 84 ,4 04 01 30 19 O th er 83 ,1   Ex ce ed in g 21 % bu t no t ex ce ed in g 45 % : 04 01 30 31    In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g tw o lit re s 16 1,5 04 01 30 39 O th er 16 0, 2   Ex ce ed in g 45 % : 04 01 30 91    In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g tw o lit re s 26 9, 9 04 01 30 99 O th er 26 8, 6 04 02 M ilk an d cr ea m ,c on ce nt ra te d or co nt ai ni ng ad de d su ga r or ot he r sw ee ten in g m a tt e r : 04 02 10  In po wd er ,g ra nu les or ot he r so lid fo rm s, of a fat co nt en t, by we ig ht ,n ot ex ce ed in g 1,5 % :   N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r: 04 02 10 11    In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 15 1,6 04 02 10 19 O th er 14 3, 6 47 ,5 0   O th er : 04 02 10 91    In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 1,4 4 Ec u/ kg + 33 ,3 (') 04 02 10 99 O th er 1,4 4 Ec u/ kg + 25 ,3 (') C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra te s of im po rt du ty EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l (') Re du ce d f1) No L 151 /34 EN Official Journal of the European Communities A nn ex I A nn ex II A nn ex II I A nn ex IV  In po w de r, gr an ul es or ot he rs ol id fo rm s, of a fa tc on te nt ,b y w ei gh t, ex ce ed in g 1,5 % : 04 02 21   N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r:    O f a fa t co nt en t, by w ei gh t, no t ex ce ed in g 27 % : 04 02 21 II     In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 19 9,4     O th er : 04 02 21 17      Of a fat co nt en t, by we ig ht ,n ot ex ce ed in g 11 % : 19 1,6 04 02 21 19      O f a fat co nt en t, by w ei gh t, ex ce ed in g 11 % bu t no t ex ce ed in g 27 % : 19 1, 6    O f a fat co nt en t, by w ei gh t, ex ce ed in g 27 % : 04 02 21 91     In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 24 5, 5 04 02 21 99 O th er 23 7, 7 04 02 29 O th er : 04 02 29 11     Sp ec ia l m ilk ,f or in fa nt s, in he rm et ic al ly se al ed co nt ai ne rs of a ne t co nt en t no t ex ce ed in g 50 0 g of a fa t co nt en t, by w ei gh t, ex ce ed in g 10 % : 1,9 2 Ec u/ kg + 32 ,3 (') 43 ,80     O th er : 04 02 29 15 _ _ _ _ _ in im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 1,9 2 Ec u/ kg + 32 ,3 (') 04 02 29 19 O th er 1,9 2 Ec u/ kg + 24 ,6 (')    O f a fa t co nt en t, by w ei gh t, ex ce ed in g 27 % : 04 02 29 91     In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 2,3 8 Ec u/ kg + 32 ,3 (') 04 02 29 99 O th er 2,3 8 Ec u/ kg 4- 24 ,6 (')  O th er : 04 02 91   N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r:    O f a fa t co nt en t, by w ei gh t, no t ex ce ed in g 8 % : 04 02 91 11 _ _ _ _ _ in im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 51 ,0 04 02 91 19 O th er 51 ,0    O fa fa tc on te nt ,b y w ei gh t, ex ce ed in g 8 % bu tn ot ex ce ed in g 10 % : 04 02 91 31      In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 63 ,7 04 02 91 39 O th er 63 ,7    Of a fat co nt en t, by we ig ht ,e xc ee di ng 10 % bu tn ot ex ce ed in g 45 % : 04 02 91 51      In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 16 1, 5 04 02 91 59 O th er 16 0, 2 1 . 7 . 95 1 . 7. 95 EN Ra tes of im po rt du ty _ , . . . EC U pe r 10 0 ke (u nl es s ot he rw is e in di ca te d) Pr od uc t de sc rip tio n CN cod e Co mb ine d nom enc latu re Co nve nti ona l( ') Re duc ed f) A nn ex I A nn ex II A nn ex II I A nn ex IV    Of a fat co nt en t, by we ig ht ,e xc ee di ng 45 % : 04 02 91 91      In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 26 9,9 04 02 91 99 O th er 26 8, 6 04 02 99 O th er :    O f a fa t co nt en t, by w ei gh t, no t ex ce ed in g 9,5 % : 04 02 99 11      In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 84 ,0 &gt;4 02 99 19 O th er 84 ,0    Of af at co nt en t, by we ig ht ,e xc ee di ng 9,5 % bu tn ot ex ce ed in g 45 % : 04 02 99 31      In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2,5 kg 1,5 8 Ec u/ kg + 28 ,5 (') 04 02 99 39 O th er 1,5 8 Ec u/ kg + 27 ,2 (')    Of a fa t co nt en t, by we ig ht ,e xc ee di ng 45 % : 04 02 99 91      In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 2, 5 kg 2,6 6 Ec u/ kg + 28 ,5 {') 04 02 99 99 O th er 2, 66 Ec u/ kg 4- 27 ,2 (') 04 03 Bu tte rm ilk , cu rd led m ilk an d cr ea m , yo gu rt, ke ph ir an d ot he r fe rm en ted or ac id ifi ed m ilk an d cr ea m ,w he th er or no tc on ce nt ra te d or co nt ai ni ng ad de d su ga r or ot he rs w ee te ni ng m at te ro rf lav ou re d or co nt ai ni ng ad de d fru it, nu ts or co ca : 04 03 10  Y og ur t:   N ot fla vo ur ed no r co nt ai ni ng ad de d fru it, nu ts or co ca :    In po w de r, gr an ul es or ot he r so lid fo rm s :     N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r, of a fa t co nt en t, by w ei gh t: 04 03 10 02 _ _ _ _ _ N ot ex ce ed in g 1,5 % 30 ,2 04 03 10 04 _ _ _ _ _ Ex ce ed in g 1,5 % bu t no t ex ce ed in g 27 % : 04 03 10 04 *1 0T ar ic       Ex ce ed in g 1,5 % bu t no t ex ce ed in g 3 % 30 ,2 04 03 10 04 *2 0 Ta ric       Ex ce ed in g 3 % bu t no t ex ce ed in g 6 % 35 ,8 04 03 10 04 *3 0T ar ic       Ex ce ed in g 6 % bu t no t ex ce ed in g 27 % 87 ,0 34 03 10 06 _ _ _ _ _ Ex ce ed in g 27 % 87 ,0    O th er ,o f a fa t co nt en t, by w ei gh t: 34 03 10 12 _ _ _ _ _ N ot ex ce ed in g 1,5 % 0,2 5 Ec u/ kg + 31 ,0 (  ) 04 03 10 14 _ _ _ _ _ Ex ce ed in g 1,5 % bu t no t ex ce ed in g 27 % : 04 03 10 14 "1 0T ar ic       Ex ce ed in g 1,5 % bu t no t ex ce ed in g 3 % 0,2 5 Ec u/ kg 4- 31 ,0 (') 04 03 10 14 *2 0 Ta ric       Ex ce ed in g 3 % bu t no t ex ce ed in g 6 % 0,2 9 Ec u/ kg + 31 ,0 (') 04 03 10 14 *3 0T ar ic       Ex ce ed in g 6 % bu t no t ex ce ed in g 27 % 0,8 0 Ec u/ kg + 31 ,0 (') 04 03 10 16 _ _ _ _ _ Ex ce ed in g 27 % 0,8 0 Ec u/ kg + 31 ,0 (') O n * £ c &gt;1 3 93 o sr a&gt; W C i-i o T3 n&gt; » 3 n o 3 3 c 3 . V ) No L 151 /35 C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra te s of im po rt du ty EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l (") Re du ce d f1) No L 151 /36 F.N Official Journal of the European Communities A nn ex I A nn ex II A nn ex II I A nn ex IV    O th er :     N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r, of a fat co nt en t, by w ei gh t: 04 03 10 22 _ _ _ _ _ _ N ot ex ce ed in g 3 % 30 ,2 04 03 10 24 _ _ _ _ _ Ex ce ed in g 3 % bu t no t ex ce ed in g 6 % 35 ,8 04 03 10 26 _ _ _ _ _ Ex ce ed in g 6% 87 ,0     O th er , of a fat co nt en t, by w ei gh t: 04 03 10 32 _ _ _ _ _ N ot ex ce ed in g 3 % 0,2 5 Ec u/ kg 4- 31 ,0 (') 04 03 10 34 _ _ _ _ _ Ex ce ed in g 3 % bu t no t ex ce ed in g 6 % 0,2 9 Ec u/ kg + 31 ,0 (') 04 03 10 36 _ _ _ _ _ Ex ce ed in g 6% 0,8 0 Ec u/ kg 4- 31 ,0 (') 04 03 90 - O th er :   N ot fla vo ur ed no r co nt ai ni ng ad de d fru it, nu ts or co co a :    In po w de r, gr an ul es or ot he r so lid fo rm s :     N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r, of a fa t co nt en t, by w ei gh t: 04 03 90 11 _ _ _ _ _ N ot ex ce ed in g 1,5 % 14 7,4 04 03 90 13 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 19 9,4 04 03 90 19 _ _ _ _ _ Ex ce ed in g 27 % 24 5,5    O th er ,o f a fa t co nt en t, by w ei gh t: 04 03 90 31 _ _ _ _ _ N ot ex ce ed in g 1,5 % 1,4 4 Ec u/ kg + 32 ,3 (') 04 03 90 33 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 1,9 2 Ec u/ kg + 32 ,3 (') 04 03 90 39 _ _ _ _ _ Ex ce ed in g 27 % 2,3 8 Ec u/ kg + 32 ,3 (')    O th er :     N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r, of a fat co nt en t, by w ei gh t: 04 03 90 51 _ _ _ _ _ N ot ex ce ed in g 3% 30 ,2 04 03 90 53 _ _ _ _ _ Ex ce ed in g 3 % bu t no t ex ce ed in g 6 % 35 ,8 04 03 90 59 Ex ce ed in g 6 % 87 ,0     O th er ,o f a fa t co nt en t, by w ei gh t: 04 03 90 61 N ot ex ce ed in g 3 % 0,2 5 Ec u/ kg + 31 ,0 (') 04 03 90 63 _ _ _ _ _ Ex ce ed in g 3% bu t no t ex ce ed in g 6% 0,2 9 Ec u/ kg + 31 ,0 (') 04 03 90 69 _ _ _ _ _ Ex ce ed in g 6% 0,8 0 Ec u/ kg + 31 ,0 (') 1 . 7 . 95 C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra te s of im po rt du ty EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l (a) Re du ce d f1) 1 . 7 . 95 FN Official Journal of the European Communities A nn ex I A nn ex II A nn ex II I A nn ex IV 04 04 W he y, w he th er or no t co nc en tra te d or co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r; pr od uc ts co ns ist in g of na tu ra l m ilk co ns tit ue nt s, w he th er or no t co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r: 04 04 10  W he y an d m od ifi ed w he y, w he th er or no tc on ce nt ra te d or co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r:   In po w de r, gr an ul es or ot he r so lid fo rm s:    N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r, of a pr ot ei n co nt en t, (n itr og en co nt en t x 6,3 8) ,b y w ei gh t:     N ot ex ce ed in g 15 % an d of a fat co nt en t, by we ig ht : 04 04 10 02 _ _ _ _ _ i\j 0t ex ce ed in g 1, 5% 10 ,3 04 04 10 04 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 19 9,4 04 04 10 06 _ _ _ _ _ Ex ce ed in g 27 % 24 5, 5     Ex ce ed in g 15 % ,a nd of a fat co nt en t, by w ei gh t: 04 04 10 12 _ _ _ _ _ N 0t ex ce ed in g 1, 5% 14 7,4 04 04 10 14 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 19 9,4 04 04 10 16 _ _ _ _ _ Ex ce ed in g 27 % 24 5,5    O th er ,o f a pr ot ei n co nt en t (n itr og en x 6,3 8) ,b y w ei gh t:     N ot ex ce ed in g 15 % an d of a fa t co nt en t, by we ig ht : 04 04 10 26 _ _ _ _ _ N ot ex ce ed in g 1, 5% 0,1 0 Ec u/ kg + 24 ,6 (') 04 04 10 28 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 1,9 2 Ec u/ kg 4- 32 ,3 (') 04 04 10 32 _ _ _ _ _ Ex ce ed in g 27 % 2,3 8 Ec u/ kg + 32 ,3 (')     Ex ce ed in g 15 % ,a nd of a fat co nt en t, by we ig ht : 04 04 10 34 _ _ _ _ _ N ot ex ce ed in g 1, 5% 1,4 0 Ec u/ kg + 32 ,3 (') 04 04 10 36 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 1,9 2 Ec u/ kg + 32 ,3 (') 04 04 10 38 _ _ _ _ _ Ex ce ed in g 27 % 2,3 8 Ec u/ kg 4- 32 ,3 (')   O th er :    N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r, of a pr ot ei n co nt en t, (n itr og en co nt en t x 6,3 8) , by w ei gh t: _ _ _ _ N ot ex ce ed in g 15 % an d of a fat co nt en t, by w ei gh t: 04 04 10 48 _ _ _ _ _ N ot ex ce ed in g 1, 5% 0,1 0 Ec u/ kg (2) 04 04 10 52 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 19 9,4 04 04 10 54 _ _ _ _ _ Ex ce ed in g 27 % 24 5,5 No L 151 /37 G N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra te s of im po rt du ty EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l ( ·) Re du ce d f) No L 151 /38 F.N Official Journal of the European Communities A nn ex I A nn ex II A nn ex II I A nn ex IV     Ex ce ed in g 15 % ,a nd of a fat co nt en t, by w ei gh t: 04 04 10 56 _ _ _ _ _ N ot ex ce ed in g 1, 5% 14 7,4 04 04 10 58 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 19 9,4 04 04 10 62 Ex ce ed in g 27 % 24 5,5    O th er ,o f a pr ot ei n co nt en t (n itr og en x 6,3 8) ,b y w ei gh t:     N ot ex ce ed in g 15 % an d of a fat co nt en t, by we ig ht : 04 04 10 72 _ _ _ _ _ |\[ 0t ex ce ed in g 1,5 % 0,1 0 Ec u/ kg 4- 24 ,6 (2) 04 04 10 74 _ _ _ _ _ Ex ce ed in g 1,5 % bu t no t ex ce ed in g 27 % 1,9 2 Ec u/ kg + 32 ,3 (') 04 04 10 76 _ _ _ _ _ Ex ce ed in g 27 % 2,3 8 Ec u/ kg + 32 3 (*)     Ex ce ed in g 15 % ,a nd of a fat co nt en t, by w ei gh t: 04 04 10 78 _ _ _ _ _ N ot ex ce ed in g 1, 5% 1,4 0 Ec u/ kg + 32 ,3 (') 04 04 10 82 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 1,9 2 Ec u/ kg + 32 ,3 (') 04 04 10 84 Ex ce ed in g 27 % 2,3 8 Ec u/ kg + 32 ,3 (') 04 04 90 - O th er :    N ot co nt ai ni ng ad de d su ga r or ot he r sw ee te ni ng m at te r, of a pr ot ei n co nt en t, (n itr og en co nt en t x 6,3 8) , by w ei gh t:     N ot ex ce ed in g 42 % an d of a fa t co nt en t, by w ei gh t: 04 04 90 11 _ _ _ _ _ N ot ex ce ed in g 1,5 % 14 7,4 04 04 90 13 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 19 9,4 04 04 90 19 _ _ _ _ _ Ex ce ed in g 27 % 24 5, 5     Ex ce ed in g 42 % ,a nd of a fa t co nt en t, by w ei gh t: 04 04 90 31 _ _ _ _ _ ]\J ot ex ce ed in g 1, 5% 14 7,4 04 04 90 33 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 19 9,4 04 04 90 39 _ _ _ _ _ Ex ce ed in g 27 % 24 5,5    O th er ,o f a pr ot ei n co nt en t (n itr og en x 6,3 8) ,b y w ei gh t:     N ot ex ce ed in g 42 % an d of a fat co nt en t, by we ig ht : 04 04 90 51 _ _ _ _ _ N ot ex ce ed in g 1,5 % 1,4 0 Ec u/ kg + 32 ,3 (') 04 04 90 53 _ _ _ _ _ Ex ce ed in g 1, 5% bu t no t ex ce ed in g 27 % 1,9 2 Ec u/ kg + 32 ,3 (') 43 ,8 0 04 04 90 59 _ _ _ _ _ Ex ce ed in g 27 % 2,3 8 Ec u/ kg + 32 ,3 (')     Ex ce ed in g 42 % ,a nd of a fat co nt en t, by we ig ht : 04 04 90 91 _ _ _ _ _ M 0t ex ce ed in g 1, 5% 1,4 0 Ec u/ kg + 32 ,3 (') 04 04 90 93 _ _ _ _ _ Ex ce ed in g 1,5 % bu t no t ex ce ed in g 27 % 1,9 2 Ec u/ kg + 32 ,3 (') 43 ,80 04 04 90 99 _ _ _ _ _ Ex ce ed in g 27 % 2,3 8 Ec u/ kg + 32 ,3 (') 1 . 7. 95 C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra tes of im po rt du tie s EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l f) Re du ce d f1) 1 . 7. 95 PM Official Journal of the European Communities Anne xI Anne xII jAn nexI II Anne xIV 04 05 00 B ut te r an d ot he r fa ts an d oi ls de ri ve d fr om m il k :  O f a fat co nt en t, by w ei gh t, no t ex ce ed in g 85 % : 04 05 00 11   In im m ed ia te pa ck in gs of a ne t co nt en t no t ex ce ed in g 1 kg 27 8, 4 86 ,88 04 05 00 19 O th er 27 8, 4 86 ,8 8 04 05 00 90 - O th er 33 9, 7 04 06 C he es e an d cu rd : 04 06 10  Fr es h (u nr ip en ed or un cu re d) ch ee se , in cl ud in g wh ey ch ee se ,a nd cu rd : 04 06 10 20   Of a fat co nt en t, by w ei gh t, no t ex ce ed in g 40 % : 27 1,9 13 ,00 92 ,60 04 06 10 80 O th er 32 4, 9 13 ,0 0 10 6, 40 04 06 20  Gr ate d or po wd er ed ch ee se ,o f all ki nd s : 04 06 20 10   Gl ar us he rb ch ee se (k no w n as Sc ha bz ig er ) m ad e fro m sk im m ed m ilk an d m ix ed wi th fin ely gr ou nd he rb s( ') 11 ,3 % 6,0 % 04 06 20 90 O th er 27 6, 4 94 ,1 0 04 06 30  Pr oc es se d ch ee se ,n ot gr at ed or po w de re d : 04 06 30 10   In th e m an uf ac tu re of w hi ch no ch ee se s ot he r th an Em m en ta le r, G ru ye re an d A pp en ze ll ha ve be en us ed an d w hi ch m ay co nt ai n, as an ad di tio n, G la ru s he rb ch ee se (k no w n as Sc ha bz ig er ); pu t up fo r re ta il sa le ,o f a fa t co nt en t by we ig ht in th e dr y m at te r, no t ex ce ed in g 56 % 21 2,8 71 ,90 43 ,80   O th er :    Of a fat co nt en t, by we ig ht ,n ot ex ce ed in g 36 % an d of a fat co nt en t, by w ei gh t, in th e dr y m at te r: 04 06 30 31     N ot ex ce ed in g 48 % 20 4,3 69 ,00 04 06 30 39 Ex ce ed in g 48 % 21 2,8 71 ,9 0 04 06 30 90    O f a fa t co nt en t, by w ei gh t, ex ce ed in g 36 % 31 5,8  10 2,9 0 04 06 40  B lu e- ve in ed ch ee se : 04 06 40 10   Ro qu ef or t 20 7, 0 70 ,4 0 04 06 40 50 G or go nz ol a 20 7,0 70 ,4 0 04 06 40 90 O th er 20 7, 0 70 ,4 0 04 06 90  O th er ch ee se : 04 06 90 01   Fo r pr oc es sin g C) 24 5, 4 17 ,06 83 ,50 No L 151 /39 C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra te s of im po rt du tie s EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l (') Re du ce d f1) No L 151 /40 I EN 1 Official journal of the European Communities A nn ex I A nn ex II A nn ex II I A nn ex IV   O th er :    Em m en ta le r, G ru ye re ,S br in z, Be rg ka se an d A pp en ze ll :     O f a fat co nt en t of 45 % or m or e by w ei gh t in th e dr y m at te r, m at ur ed fo r th re e m on th s or m or e : 04 06 90 02 _ _ _ _ _ W ho le ch ee se wi th a fre e- at -fr on tie rv alu e, pe r 10 0 kg ne tw ei gh t ex ce ed in g EC U 40 1, 85 bu t no t ex ce ed in g EC U 43 0, 62 (3) (4) 25 ,7 7 O f) 04 06 90 03 _ _ _ _ _ W ho le ch ee se w ith a fre e- at -fr on tie r va lu e, pe r 10 0 kg ne tw ei gh t ex ce ed in g EC U 43 0, 62 0 0 9, 66 04 06 90 04 _ _ _ _ _ Pi ec es pa ck ed in va cu um or in er t ga s, wi th rin d on at lea st on e sid e, of a ne tw ei gh to f I kg or m or e bu tl es s th an 5 kg an d w ith a fre e- at -fr on tie r va lu e ex ce ed in g EC U 43 0, 62 bu t no t ex ce ed in g EC U 45 9, 39 0 0 25 ,7 7 0 0 04 06 90 05 _ _ _ _ _ Pi ec es pa ck ed in va cu um or in er t ga s, w ith rin d on at le as t on e sid e, of a ne tw ei gh to f 1 kg or m or e an d w ith in a fre e- at -fr on tie r va lu e ex ce ed in g EC U 45 9, 39 pe r 10 0 kg ne t w ei gh t0 (4) 9, 66 04 06 90 06 _ _ _ _ _ pi ec es w ith ou tr in d, of a ne tw ei gh to f les s th an 45 0 g an d w ith a fre e- at -fr on tie r va lu e ex ce ed in g EC U 49 9, 67 pe r 10 0 kg ne t w ei gh t, pa ck ed in va cu um or in er t ga s, in pa ck in gs be ar in g th e de sc rip tio n of th e ch ee se ,t he fa t co nt en t, th e pa ck er re sp on sib le an d th e co un try of m an uf ac tu re 0 (4) 9, 66 O th er : 04 06 90 07 Em m en ta le r 25 2, 2 85 ,8 0 9, 66 04 06 90 08 _ _ _ _ _ _ G ru ye re ,S br in z 25 2, 2 85 ,8 0 9, 66 04 06 90 09 _ _ _ _ _ _ Be rg ka se ,A pp en ze ll 25 2, 2 85 ,80 9, 66     O th er : 04 06 90 12 _ _ _ _ _ E m m en ta le r 25 2, 2 85 ,8 0 04 06 90 14 _ _ _ _ _ G ru ye re ,S br in z 25 2, 2 85 ,8 0 04 06 90 16 _ _ _ _ _ Be rg ka se ,A pp en ze ll 25 2, 2 85 ,80 04 06 90 18   _ Fr om ag e fri bo ur ge ois ,V ac he rin M on t d'O r an d Te te de M oin e 25 2,2 75 ,50 19 ,32 9,6 6 04 06 90 19    Gl ar us he rb ch ee se (k no wn as Sc ha bz ig er ) m ad e fro m sk im m ed m ilk an d m ix ed wi th fin ely gr ou nd he rb s0 11 ,3 % 6,0 % 04 06 90 21 C he dd ar 24 5, 4 17 ,0 6 13 ,7 5 21 ,0 0 04 06 90 23 Ed am 22 1, 8 75 ,5 0 1 . 7 . 95 C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra tes of im po rt du tie s EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca ted ) Co nv en tio na l (") Re du ce d f) 1 . 7 . 95 I EN | Official Journal of the European Communities A nn ex I A nn ex II A nn ex III A nn ex IV 040 69 02 5 Til sit 221 ,8 75, 50 81, 76 110 ,96 04 06 90 27    Bu tte rk as e 22 1,8 75 50 04 06 90 29 Ka shk av al 22 1,8 75 ,50 67 19    Fe ta : 04 06 90 31     Of sh ee p's mi lk or bu ffa lo mi lk in co nta ine rs co nta ini ng br ine ,o ri n sh ee p or go ats kin bo ttl es 22 1,8 75 ,50 67 19 04 06 90 33     Ot he r 221 ,8 75 ,50 04 06 90 35   _ Ke fal o-T yri 22 1,8 75 ,50 04 06 90 37    Fin lan dia 22 1,8 75 ,50 04 06 90 39 Jar lsb erg 22 1,8 75 ,50 66, 41    O th er : 04 06 90 50     Of sh ee p's mi lk or bu ffa lo mi lk in co nta ine rs co nta ini ng br ine ,o ri n sh ee p or go ats kin bo ttle s 22 1,8 75 ,50 67 ,19 27 ,63     O th er :      a fat co nt en t, by we ig ht , no t ex ce ed in g 40 % an d of a wa ter co nt en t, by w ei gh t, in th e no n- fa tty m at te r:       N ot ex ce ed in g 47 % : 04 06 90 61 _ _ _ _ _ _ _ Gr an a Pa da no ,P arm igi an o Re gg ian o 27 6,4 94 ,10 04 06 90 63 _ _ _ _ _ _ _ Fio re Sa rdo ,P ec or ino 27 6,4 94 ,10 04 06 90 69 Ot he r 27 6,4 94 ,10       Ex ce ed in g 47 % bu t no t ex ce ed in g 72 % : 04 06 90 73 _ _ _ _ _ _ _ Pr ov olo ne 22 1,8 75 ,50 04 06 90 75 _ _ _ _ _ _ _ As iag o, Ca cio ca va llo ,M on tas io ,R ag us an o 22 1,8 75 ,50 04 06 90 76 _ _ _ _ _ _ _ Da nb o, Fo nt al ,F on tin a, Fy nb o, Ha va rti ,M ari bo ,S am so e 22 1,8 75 ,50 04 06 90 78 _ _ _ _ _ _ _ Go ud a 22 1,8 75 ,50 04 06 90 79 _ _ _ _ _ _ _ Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t-P au lin , Ta leg gi o 22 1,8 75 ,50 04 06 90 81 _ _ _ _ _ _ _ Ca nt al , Ch es hi re , W en sle yd al e, La nc as hi re , D ou bl e Gl ou ce ste r, Bl ar ne y, Co lb y, M on ter ey 22 1,8 75 ,50 04 06 90 82 _ _ _ _ _ _ _ Ca m em be rt 22 1,8 75 ,50 04 06 90 84 Br ie 22 1,8 75 ,50 04 06 90 85 _ _ _ _ _ _ _ Ke fa lo gr av ier a, Ka ss er i 22 1,8 75 ,50 No L 151 /41 C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra te s of im po rt du ty EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l (') Re du ce d f) No L 151 /42 I fcN I Official Journal of the European Communities A nn ex I A nn e* II A nn ex II I A nn ex IV        O th er ch ee se ,o f a wa ter co nt en t ca lc ul at ed ,b y w ei gh t, in th e no n- fa tty m at te r: 04 06 90 86 _ _ _ _ _ _ _ _ Ex ce ed in g 47 % bu t no t ex ce ed in g 52 % 22 1,8 75 ,5 0 66 ,41 67 ,1 9 27 ,6 3 04 06 90 87 _ _ _ _ _ _ _ _ Ex ce ed in g 52 % bu t no t ex ce ed in g 62 % 22 1,8 75 ,5 0 66 ,41 67 ,19 27 ,6 3 04 06 90 88 _ _ _ _ _ _ _ _ Ex ce ed in g 62 % bu t no t ex ce ed in g 72 % 22 1,8 75 ,5 0 66 ,41 67 ,1 9 27 ,6 3 04 06 90 93 Ex ce ed in g 72 % 27 1,9 92 ,60 04 06 90 99 O th er 32 4, 9 10 6, 40 17 02 10  La cto se an d lac to se sy ru p : 17 02 10 10   Co nt ai ni ng ,i n th e dr y sta te ,9 9 % or m or e by we ig ht of th e pu re pr od uc t 20 ,5 17 02 10 90 O th er 20 ,5   Fl av ou re d or co lo ur ed su ga r sy ru ps : 21 06 90 51     La cto se sy ni p 20 ,5 23 09 Pr ep ar at io ns of a ki nd us ed in an im al fe ed in g : 23 09 10  D og or ca t fo od ,p ut up fo r re tai l sa le :   Co nt ai ni ng sta rc h, gl uc os e, gl uc os e sy ru p, m al to de xt rin e or m al to de xt rin e sy ru p fa lli ng w ith in su bh ea di ng s 17 02 30 51 to 17 02 30 99 , 17 02 40 90 , 17 02 90 50 an d 21 06 90 55 or m ilk pr od uc ts :    Co nt ai ni ng sta rc h, gl uc os e, gl uc os e sy ru p, m al to de xt rin e or m al to de xt rin e sy ru p :     Co nt ai ni ng no sta rc h or co nt ai ni ng 10 % or les sb y we ig ht of sta rc h : 23 09 10 15 _ _ _ _ _ Co nt ai ni ng no tl es s th an 50 % bu tl es s th an 75 % w ei gh to fm ilk pr od uc ts 10 7, 3 23 09 10 19 _ _ _ _ _ Co nt ai ni ng no t les s th an 75 % by w ei gh t of m ilk pr od uc ts 13 9,3     Co nt ai ni ng m or e th an 10 % bu t no t m or e th an 30 % by we ig ht of st ar ch : 23 09 10 39 _ _ _ _ _ Co nt ai ni ng no t les s th an 50 % by we ig ht of m ilk pr od uc ts 13 0,4     Co nt ai ni ng m or e th an 30 % by w ei gh t of sta rc h : 23 09 10 59 _ _ _ _ _ Co nt ai ni ng no t les s th an 50 % by we ig ht of m ilk pr od uc ts 10 7,2 23 09 10 70    Co nt ai ni ng no sta rc h, gl uc os e, gl uc os e sy ru p, m al to de xt rin e or m al to de xt rin e sy ru p bu t co nt ai ni ng m ilk pr od uc ts 13 9,3 1 . 7 . 95 C N co de Pr od uc t de sc rip tio n C om bi ne d no m en cl at ur e Ra te s of im po rt du ty EC U pe r 10 0 kg (u nl es s ot he rw ise in di ca te d) Co nv en tio na l (*) Re du ce d f) 1 . 7 . 95 I EN 1 Official Tournal of the European Communities A nn ex I A nn ex II A nn ex II I A nn ex IV 23 09 90 - O th er :   O th er :    Co nt ai ni ng sta rc h, gl uc os e, gl uc os e sy ru p, m al to de xt rin e or m al to de xt rin e sy ru p (a ili ng w ith in su bh ea di ng s 17 02 30 51 to 17 02 30 99 ,1 70 2 40 90 ,1 70 2 90 50 an d 21 06 90 55 or m ilk pr od uc ts :     Co nt ai ni ng sta rc h, gl uc os e sy ni p, m al to de xt rin e or m al to de xt rin e sy ru p : _ _ _ _ _ Co nt ain in g no sta rc h or co nt ain in g 10 % or les s by we ig ht of st ar ch : 23 09 90 35 _ _ _ _ _ _ Co nt ai ni ng no tl es s th an 50 % bu tl es st ha n 75 % by we ig ht of m ilk pr od uc ts 10 7, 3 23 09 90 39 _ _ _ _ _ _ Co nt ai ni ng no t les s th an 75 % by we ig ht of m ilk pr od uc ts 13 9,3      Co nt ai ni ng m or e th an 10 % bu t no t m or e th an 30 % by we ig ht of st ar ch : 23 09 90 49 _ _ _ _ _ _ Co nt ai ni ng no t les s th an 50 % by we ig ht of m ilk pr od uc ts 13 0,4      Co nt ai ni ng m or e th an 30 % by w ei gh t of sta rc h : 23 09 90 59 _ _ _ _ _ _ Co nt ai ni ng no t les s th an 50 % by we ig ht of m ilk pr od uc ts 10 7,2 23 09 90 70    _ Co nt ai ni ng no sta rc h, gl uc os e, gl uc os e sy ru p, m al to de xt rin e or m al to de xt rin e sy ru p bu t co nt ai ni ng m ilk pr od uc ts 13 9,3 (') Ta ttx ie co nv er sio n do ua ni er . (") Ta ux de co nv er sio n ag ric ol e. (') Th e du ty on 10 0 kg of pr od uc ts is eq ua l to th e su m of th e fo llo w in g : (a) th e am ou nt pe r ki lo gr am sh ow n, m ul tip lie d by th e w ei gh t of lac tic m at te r co nt ai ne d in 10 0 kg of pr od uc t; an d (b ) th e ot he r am ou nt in di ca te d. ' (*) Th e du ty on 10 0 kg of pr od uc t is eq ua l to : (a) th e am ou nt pe r ki lo gr am sh ow n, m ul tip lie d by th e we ig ht of dr y lac tic m att er co nt ain ed in 10 0 kg of pr od uc t pl us ,w he re ap pr op ria te ; (b ) th e ot he r am ou nt in di ca te d. ( ¢') En try un de r th is su bh ea di ng is su bj ec t to co nd iti on s lai d do wn in th e re lev an t Co m m un ity pr ov isi on s. Th is su bh ea di ng sh all on ly be us ed fo r im po rts fro m th ird co un tri es . (*) Th e Co m m un ity res erv es the rig ht to ap pl y va lue lim its low er tha n tho se sp ec ifi ed .W ith eff ec tf ro m 1J ul y 19 70 ,t he va lue lim its sh all be ad ap ted au tom ati ca lly on the ba sis of ch an ge s in th e fac tor sd ete rm in in g the fo rm ati on of pr ice sf or Em m cn tal er in the Co m m un ity .S uc h ad jus tm en ts sh all be ba se d on an inc rea se or red uc tio n of EC U 16 ,03 in the m in im um va lue fo ra ny up wa rd or do wn wa rd m ov em en to fE CU 1,1 5 pe r1 00 kg of th e co m m on tar ge t pr ice fo r m ilk in th e Co m m un ity . (*) Th e Co m m un ity re se rv es th e rig ht to re du ce cu sto m s du tie s au to no m ou sly EC U 27 ,41 to EC U 20 ,55 su bj ec t to an in cr ea se of EC U 6,8 6 in th e va lu e lim its (cu sto m s du tie s m ea ns th e ba se du tie s lis ted in th e G A TT -sc he du le ) (6) Th e ap pl ied ra te of du ty is EC U 19 ,32 /1 00 kg . No L 151 /43